DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13-19 and 21-29 are pending in the application. Amended claim 13 and cancelled claim 20 have been noted. The amendment filed 3/23/21 has been entered and carefully considered. 
Response to Arguments
Applicant’s arguments, see p. 7-8, filed 3/23/21, with respect to claims 13 and 21 have been fully considered and are persuasive. Applicant argues that Batchelder discloses a system for printing thermoplastic material and attempting to pressurize the liquefier tube would prevent release of off-gasses. This is found persuasive since Batchelder does not explicitly disclose that the consumable material 48 is a metal. Thus, the claimed use of the geometry of the extrusion tube below a pool of molten metal along with the use of a pressurized, inert gas to control flow would not have reasonably been expected by Batchelder and Ramsundar. Further, Applicant argues that Kim discloses a bottom electrode between the top electrode and platen and that there is no change in viscosity. This is found persuasive because Kim discloses the second electrode on plate 16 rather than platen 4 (Fig. 1) and does not disclose that the voltage creates a change in viscosity since the carbon fiber or carbon nanotubes remain solid. The rejection of claims 13 and 21 has been withdrawn. 
Allowable Subject Matter
Claims 13-19 and 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or reasonably suggest a method of metal extrusion comprising the claimed geometry of the extrusion tube below a pool of molten metal along with the use of pressurized inert gas on the pool of molten material to control the flow within the context of claims 13 and 21 or providing a first electrode on the liquefier and a second electrode on the platen to create a voltage to change the viscosity of the molten metal within the context of claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647.  The examiner can normally be reached on Monday-Friday 8:30 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715